Peck, P. J.
(dissenting in part). In my view, plaintiff had a firm contract for five years, the breach was actual and he is entitled to recover in accordance with the judgment rendered. Therefore, I vote to affirm.
Glehhoh and Does, JJ., concur with Yah Yooehis, J.; Cohh, J., concurs in opinion; Peck, P. J., dissents in part, in opinion.
Judgment modified by reducing the amount of the judgment entered March 20, 1951, to $63,059.34, plus the trial costs, but without costs of this appeal and, as so modified, affirmed. Settle order on notice.